                                                                                          United States District Court
                                                                                            Southern District of Texas

                                                                                               ENTERED
                        IN THE UNITED STATES DISTRICT COURT                                  October 21, 2019
                        FOR THE SOUTHERN DISTRICT OF TEXAS                                  David J. Bradley, Clerk
                                  HOUSTON DIVISION

CAMBRIA COUNTY EMPLOYEES                           §
RETIREMENT SYSTEM, et al.,                         §
                                                   §
                        Plaintiffs,                §
                                                   §
VS.                                                §            CIVIL ACTION NO. H-19-3464
                                                   §
VENATOR MATERIALS PLC, et al.,                     §
                                                   §
                        Defendants.                §

      ORDER FOR APPOINTMENT OF LEAD PLAINTIFF AND APPROVAL OF
                     SELECTION OF LEAD COUNSEL

        The putative class members in this federal securities action bought stock in a global

chemical company, Venator Materials PLC. On January 30, 2017, one of Venator’s manufacturing

facilities caught on fire. On August 3, 2017, Venator completed its initial public offering. The

plaintiffs allege that as part of that offering, and at other times in the proposed class period, Venator

made public misrepresentations about the damage the fire caused, the repair cost, and the

insurance funds covering the cost. When the full extent of the damage, cost, and effect on

Venator’s production capacity were revealed, the stock price declined. The plaintiff shareholders

seek damages for that decline. (Docket Entry No. 1).

        Three plaintiffs—the City of Miami General Employees’ & Sanitation Employees’

Retirement Trust; the Fresno County Employees’ Retirement Association; and the City of Pontiac

General Employees’ Retirement System, together referred to as the “Public Pension Funds,” move

to be appointed as lead plaintiffs and to have Bernstein Litowitz Berger & Grossmann LLP

appointed lead counsel, and Ajamie LLP appointed as liaison counsel. (Docket Entry No. 4).
Although the motion is unopposed, this court has an independent duty to ensure that the statutory

and rule requirements are met. See FED. R. CIV. P. 23(g).

         Based on the pleadings, the motions, and the applicable law, the court now grants the

motion for appointment of lead plaintiffs and lead and liaison counsel. The reasons are explained

below.

I.       The Standard for Determining “the Most Adequate Plaintiff” Under the PSLRA

         Under the Private Securities Litigation Reform Act of 1995 (“PSLRA”), Pub. L. No. 104-

67, 109 Stat. 737, the district court must appoint the lead plaintiff “not later than 90 days after”

notice of the litigation is published. 15 U.S.C. § 77z-1(a)(3)(B)(i). The PSLRA requires notice

within 20 days after the plaintiff files a complaint that informs class members of their right to move

for lead-plaintiff status within 60 days after the notice is published. 15 U.S.C. § 77z-1(a)(3)(A)(i).

If more than one suit is filed with nearly the same claims, only the plaintiff in the first-filed action

is required to publish notice. 15 U.S.C. § 77z–1(a)(3)(A)(ii).

         On July 31, 2019, the Miami Retirement Trust filed a substantially identical class action in

the Southern District of New York. See City of Miami Gen. Emps.’ & Sanitation Emps.’ Ret. Tr.

v. Venator Materials PLC, No. 19-cv-7182 (S.D.N.Y. July 31, 2019). On the same day, counsel

for the Miami Retirement Trust published a notice on PRNewswire informing investors about the

suit and setting a deadline for seeking appointment as lead plaintiff on September 30, 2019.

(Docket Entry No. 4-C).

         On September 13, 2019, the Cambria County Employees’ Retirement System filed this

action and published a notice on Business Wire informing investors of the case and reiterating the

September 30, 2019 deadline for seeking appointment as lead plaintiff. (Docket Entry No. 1;

Docket Entry No. 4-D). The court finds the notice requirement satisfied. See Makhlouf v. Tailored



                                                   2
Brands, Inc., No. CV H-16-0838, 2017 WL 1092311, at *3 (S.D. Tex. Mar. 23, 2017) (“Thus a

plaintiff need not be the first to file a complaint to be appointed Lead Plaintiff. If more than one

suit is filed with nearly the same claims, only the plaintiff in the first-filed action is required to

publish notice.”).

       In appointing the lead plaintiff,

       the court shall consider any motion made by a purported class member . . . ,
       including any motion by a class member who is not individually named as a
       plaintiff in the complaint or complaints, and shall appoint as lead plaintiff the
       member or members of the purported plaintiff class that the court determines to be
       most capable of adequately representing the interests of class members (hereafter
       in this paragraph referred to as the “most adequate plaintiff”) in accordance with
       this subparagraph.

Id. at § 77z-1(a)(3)(B)(i). “[T]he court shall adopt a presumption that the most adequate plaintiff

in any private action arising under this chapter is the person or group of persons that”:

       (aa) has either filed the complaint or made a motion in response to a notice under
       subparagraph (A)(i);

       (bb) in the determination of the court, has the largest financial interest in the relief
       sought by the class; and

       (cc) otherwise satisfies the requirements of Rule 23 of the Federal Rules of Civil
       Procedure.

       ...

       [This presumption] may be rebutted only upon proof by a member of the purported
       plaintiff class that the presumptively most adequate plaintiff

       (aa) will not fairly and adequately protect the interests of the class; or

       (bb) is subject to unique defenses that render such plaintiff incapable of adequately
       representing the class.

Id. §§ 77z-1(a)(3)(B)(iii)(I)–(II). Discovery on this issue may be conducted only if “the plaintiff

first demonstrates a reasonable basis for a finding that the presumptively most adequate plaintiff

is incapable of adequately representing the class.” Id. § 77z-1(a)(3)(B)(iv). The most adequate

                                                  3
plaintiff “shall, subject to the approval of the court, select and retain counsel to represent the class.”

Id. § 77z-1(a)(3)(B)(v).

II.      “Most Adequate” Plaintiff

        For the presumption to apply, “the lead plaintiff or plaintiffs must possess not only the

largest financial interest in the outcome of the litigation, but must also meet the requirements of

Federal Rule of Civil Procedure 23.” In re Waste Mgmt., Inc. Sec. Litig., 128 F. Supp. 2d 401, 411

(S.D. Tex. 2000). The requirements are examined below.

        A.      The Largest Financial Interest

        Courts in this district consider four factors to determine which plaintiff has the largest

financial interest. The factors are “(1) the number of shares purchased, (2) the number of net

shares purchased, (3) the total net funds expended by the plaintiff(s) during the class period, and

(4) the approximate losses suffered by the plaintiff(s).” In re Waste Mgmt., 128 F. Supp. 2d at 414

(citing Lax v. First Merchants Acceptance Corp., No. 97-c-2715, 1997 WL 461036, at *5 (N.D.

Ill. Aug. 11, 1997)). The Public Pension Funds allege that they have the largest financial interest

in the relief the putative class seeks. The Public Pension Funds sustained losses of over $1.4

million from their purchases of over 114,000 shares of Venator stock. (Docket Entry No. 4 at 7).

No other class member or members has moved for lead plaintiff status or demonstrated a larger

financial interest in this litigation.

        B.      Do the Public Pension Funds Otherwise Satisfy the Requirements of Rule 23?

        Because the Public Pension Funds have the largest financial interest, they are

presumptively entitled to lead-plaintiff status unless they fail to meet the requirements of Federal

Rule of Civil Procedure 23.




                                                    4
               1.      The Legal Standard Under Rule 23

       Rule 23(a) requires that:

       (1) the class is so numerous that joinder of all members is impracticable;
       (2) there are questions of law or fact common to the class;
       (3) the claims or defenses of the representative parties are typical of the claims or
       defenses of the class; and
       (4) the representative parties will fairly and adequately protect the interests of the
       class.

FED. R. CIV. P. 23. The most relevant requirements under the PSLRA are adequacy and typicality.

In re Enron Corp. Sec. Litig., 206 F.R.D. 427, 441 (S.D. Tex. 2002). “Although the inquiry at this

stage of the litigation in selecting the Lead Plaintiff is not as searching as the one triggered by a

subsequent motion for class certification, the proposed Lead Plaintiff must make at least a

preliminary showing that it has claims that are typical of those of the putative class and has the

capacity to provide adequate representation for those class members.” Id.

       “The typicality requirement focuses less on the relative strengths of the named and

unnamed plaintiffs’ cases than on the similarity of the legal and remedial theories behind their

claims.” Bertulli v. Indep. Ass’n of Cont’l Pilots, 242 F.3d 290, 297 n.32 (5th Cir. 2001) (quoting

Jenkins v. Raymark Indus., Inc., 782 F.2d 468, 472 (5th Cir. 1986)) (internal quotation marks

omitted). The class representative’s claims must “have the same essential characteristics of those

of the putative class.” James v. City of Dall., 254 F.3d 551, 571 (5th Cir. 2001), abrogated on

other grounds by M.D. ex rel. Stukenberg v. Perry, 675 F.3d 832, 839–41 (5th Cir. 2012).

       “The adequacy requirement mandates an inquiry into the zeal and competence of the

representatives’ counsel and the willingness and ability of the representatives to take an active role

in and control the litigation and to protect the interests of absentees.” Berger v. Compaq Computer

Corp., 257 F.3d 475, 479 (5th Cir. 2001) (alterations omitted) (quotation marks omitted). It also




                                                  5
“serves to uncover conflicts of interest between named parties and the class they seek to represent.”

In re Deepwater Horizon, 785 F.3d 1003, 1015 (5th Cir. 2015) (quotation marks omitted).

       “The typicality and adequacy inquiries are related in this context, as a party’s lack of the

same essential characteristics of those of the putative class may result in conflicts between the

named plaintiffs’ interests and the class members’ interests.” In re BP Sec. Litig., 758 F. Supp. 2d

428, 437 (S.D. Tex. 2010) (citations omitted) (quotation marks omitted). “For example, if such a

party were appointed lead plaintiff, there would be potential conflicts between the party and the

other class members in drafting the consolidated complaint, in defending a motion to dismiss, and

in conducting discovery—the party would have an interest in pursuing its specific claims to the

potential exclusion of other class members’ claims.” Id.

               2.       Analysis

       The Public Pension Funds lost money on the Venator securities they bought during the

proposed class period. Their legal and remedial theories have the same essential characteristics as

the class claims. The Public Pension Funds declare that they are committed to working cohesively

as a group to prosecute this action. (Docket Entry No. 4 at 11; Docket Entry No. 4-E). Typicality

and adequacy are met.

III.   Has the Presumption Been Rebutted?

       No evidence has been submitted rebutting the presumption. 15 U.S.C. § 77z-

1(a)(3)(B)(iii)(II). The court finds that the Public Pension Funds are the most adequate plaintiffs

under the PSLRA.

IV.    Approval of Lead Counsel

       The most adequate plaintiff “shall, subject to the approval of the court, select and retain

counsel to represent the class.” 15 U.S.C. § 77z-1(a)(3)(B)(v). The court should not disturb the



                                                 6
lead plaintiff’s choice of counsel unless that is necessary to “protect the interests of the [plaintiff]

class.” Enron, 206 F.R.D. at 441 (quotation marks omitted). “The adequacy of the putative class

representative(s) and of plaintiffs’ counsel should not be presumed, however, even in the absence

of proof to the contrary; plaintiff bears the burden of demonstrating his and his counsel’s

adequacy.” Id.

       Bernstein Litowitz and Ajamie LLP meet the requirements of lead counsel and liaison

counsel. Bernstein Litowitz submitted a firm resume and Ajamie LLP outlined its prior experience

in class action litigation. (Docket Entry Nos. 4-F, 4-1). Bernstein Litowitz has extensive

experience in securities class actions, and Ajamie LLP has extensive experience serving as liaison

counsel in this district. The record shows no basis to infer that Bernstein Litowitz and Ajamie

LLP will not adequately represent the putative class. The Public Pension Funds’ choice of counsel

is approved.

V.      Conclusion

       The court grants the Public Pension Funds’ motion for appointment of lead plaintiff and

approves Bernstein Litowitz Berger & Grossmann LLP as lead counsel and Ajamie LLP as liaison

counsel. (Docket Entry No. 4).

               SIGNED on October 21, 2019, at Houston, Texas.


                                               _______________________________________
                                                                  Lee H. Rosenthal
                                                           Chief United States District Judge




                                                   7
